Case 8:19-cv-00660-TPB-SPF Document 56 Filed 06/16/20 Page 1 of 3 PageID 258



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

MALEK BOUZID ALIANE,

       Plaintiff,

v.                                                         Case No. 8:19-cv-660-T-60SPF

CHASE AUTO FINANCE CORP.,
EXPERIAN INFORMATION SOLUTIONS,
INC. and TRANS UNION LLC,

       Defendants.
_______________________________________/

              ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on consideration of the report and recommendation

of Sean P. Flynn, United States Magistrate Judge, entered on May 29, 2020. (Doc. 55).

Judge Flynn recommends Plaintiff’s “Motion for Default Judgment” (Doc. 52) be denied,

and that Plaintiff’s claims against Defendant Chase Auto Service Corp. be dismissed

without prejudice, with leave for Plaintiff to file an amended complaint to cure

jurisdictional deficiencies and properly effectuate service of process on Defendant. Neither

Plaintiff nor Defendant filed an objection to the report and recommendation, and the time

to object has expired.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews legal
Case 8:19-cv-00660-TPB-SPF Document 56 Filed 06/16/20 Page 2 of 3 PageID 259



conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S. Ry. Co.,

37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32

(S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

       Upon due consideration of the record, including Judge Flynn’s report and

recommendation, the Court adopts the report and recommendation. The Court agrees

with Judge Flynn’s detailed and well-reasoned factual findings and legal conclusions.

Consequently, Plaintiff’s “Motion for Default Judgment” (Doc. 52) is denied. Plaintiff’s

complaint is hereby dismissed without prejudice, with leave to file an amended complaint

within thirty days to correct the jurisdictional deficiencies identified in Judge Flynn’s Order

and to properly effectuate service of process on Defendant Chase Auto Finance Corp.

pursuant to Federal Rule of Civil Procedure 4.

       Litigation has obvious challenges for those without legal training, and the Court

encourages Plaintiff to attempt to retain legal counsel to assist him in this matter.

However, should he choose to continue to represent himself, Plaintiff is encouraged to make

use of the resources available to pro se litigants in this District. 1

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

       (1)     Judge Flynn’s report and recommendation (Doc. 55) is AFFIRMED and

               ADOPTED and INCORPORATED BY REFERENCE into this Order for

               all purposes, including appellate review.



1 The Tampa Bay Chapter of the Federal Bar Association operates a Legal Information Program.
Through that program, pro se litigants may consult with a lawyer on a limited basis, free of charge.
More information about the program is available on the Court’s website at
http://www.flmd.uscourts.gov/legal-information-program. Additionally, librarians, lawyers, and
judges from around the Middle District created a helpful guide to assist pro se litigants proceeding in
federal court. That guide can be found by following this link:
http://www.flmd.uscourts.gov/sites/flmd/files/documents/mdfl-guide-for-proceeding-without-a-
laywer.pdf.

                                             Page 2 of 3
Case 8:19-cv-00660-TPB-SPF Document 56 Filed 06/16/20 Page 3 of 3 PageID 260



       (2)     Plaintiff’s “Motion for Default Judgment” (Doc. 52) is hereby DENIED.

       (3)     Plaintiff’s complaint is hereby DISMISSED WITHOUT PREJUDICE, with

               leave to file an amended complaint within thirty days to correct the

               jurisdictional deficiencies identified in Judge Flynn’s report and

               recommendation. Failure to file an amended complaint as directed

               will result in the dismissal of this action without prejudice without

               further notice.

       (4)     At the time he files his amended complaint, Plaintiff is directed to complete

               and return the “Summons in a Civil Action” AO 440 form and the “Process

               Receipt and Return” USM-285 form 2 to the Clerk, whereupon the United

               States Marshal is DIRECTED to serve the summons on Defendant.

               DONE and ORDERED in Chambers, in Tampa, Florida, this 16th day of

       June, 2020.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE




2These forms are available for download on this Court’s website at http://www.flmd.uscourts.gov
under the “Forms” link at the top left of the homepage.

                                           Page 3 of 3
